


Exhibit 10.1

 

Form of

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made and entered into
effective as of ______________, 2006, by and between StarMed Group, Inc., a
California corporation (“Company”) and Steven L. Rosenblatt M.D., A Professional
Corporation (“Physician”). The term “Physician” shall be deemed to also include
Dr. Steven L. Rosenblatt, M.D., the sole shareholder of Steven L. Rosenblatt
M.D., A Professional Corporation, whenever the context so requires.

 

RECITALS

 

A.         Physician owns and operates a medical practice specializing in
preventative medicine. Part of Physician’s practice includes the operation of a
“wellness center,” located at ___________________________, California (the
“Wellness Practice Site”), at which Physician offers a variety of wellness,
fitness, therapeutic and related programs and services (“the “Wellness
Practice”). Attached hereto as Exhibit “A” is a list of the Wellness Practice
services Physician provides at the Wellness Practice Site.

 

B.           Company has special expertise and experience in the management of
wellness centers, including wellness centers of the type operated by Physician.

 

C.           Company desires to provide Physician with the necessary support to
manage the business aspects of the Wellness Practice so that Physician can
concentrate on the development of the professional aspects of the Wellness
Practice.

 

D.           Physician desires to obtain from Company, and Company desires to
provide to Physician, certain management services, as set forth herein, subject
to the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties to this Agreement do hereby agree as follows:

 

1.            Company’s Services.   Company shall provide the following
management services, items and space (collectively, “Services”) with respect to
the Wellness Practice:

 

a.            Day-to-Day Management.     Physician hereby appoints and engages
Company as its sole and exclusive agent to manage and administer the day-to-day
business functions and services related to the non-medical aspects of the
Wellness Practice. Company’s performance of the Services shall involve such
expenditure of time as Company determines is necessary or advisable in its
reasonable discretion. Notwithstanding the appointment and engagement of Company
to provide the Services, Physician shall have the exclusive authority and
control over the professional aspects of the Wellness Practice to the extent the
same constitute or directly affect the practice of medicine, including but not
limited to all evaluations, diagnoses, treatment and ethical determinations that
are required by applicable law to be decided


1

--------------------------------------------------------------------------------




by a physician. Physician acknowledges that Company provides management services
to other physicians and medical groups, and agrees that Company may continue to
do so throughout the term of this Agreement. Physician further acknowledges and
agrees that, in addition to its management company business, Company conducts a
separate business providing wellness services and goods that are not legally
required to be provided or supervised by a physician (the “Company Wellness
Business”). Company will conduct the Company Wellness Business at the Wellness
Practice Site; however, Physician acknowledges and agrees that it shall have no
interest in the Company Wellness Business, except as agreed to by Physician and
Company in writing.

 

 

b.

Non-Physician Personnel.

 

i.             Company shall employ and provide to Physician such non-medical
personnel services, including a receptionist, patient counselor, secretarial and
transcribing personnel, management and purchasing personnel and janitorial and
maintenance personnel, as Company determines to be necessary or appropriate,
after consultation with Physician, for the efficient and proper operation of the
Wellness Practice (collectively, the “Support Personnel”). Physician shall be
solely responsible for employing or engaging, at Physician’s sole cost and
expense, any and all physicians and other licensed healthcare personnel
(collectively, “Healthcare Personnel”) necessary or desirable for the operation
of the Wellness Practice.

 

ii.            Company shall be responsible for the hiring, supervising,
training, disciplining, and termination of the Support Personnel, including
making all determinations regarding the retention, promotion, demotion, awarding
of bonuses, salary adjustments and other matters affecting the terms and
conditions of the employment or engagement of the Support Personnel in
accordance with and subject to such personnel policies as may be adopted from
time to time by Company. Staffing levels, work hours and shifts and employee
benefit programs shall be established and implemented by Company in accordance
with the policies and funding arrangements developed by Company. Company shall
periodically review and evaluate the performance of the Support Personnel and
shall use reasonable efforts, after considering Physician’s comments and
suggestions, to reassign, terminate, or make scheduling changes of any Support
Personnel who are incompatible with Physician.

 

iii.           Company shall be responsible for compensating the Support
Personnel, and shall provide payroll accounting services and maintain employee
records, workers’ compensation insurance, unemployment insurance, and such
employee benefit programs for the Support Personnel as it determines are
necessary or advisable in its sole discretion.

 

iv.           Although Physician shall be responsible for compensating itself
and all other Healthcare Personnel and shall maintain such employee benefit
programs as it determines are necessary or advisable in its sole discretion,
Company shall be responsible for administering the payment of compensation to
Healthcare Personnel providing Wellness Practice services, including providing
payroll and accounting services, preparing checks for the signature of Physician
and maintaining employee records. Company shall also administer the payment of
all applicable vacation pay, sick leave, and retirement, health and life
insurance benefits provided by Physician, at Physician’s sole cost and expense,
to the Healthcare Personnel.


2

--------------------------------------------------------------------------------




 

c.

Billing and Collection.

 

i.             Company shall provide, or arrange for the provision of, all
billing and collection services that Company reasonably determines are necessary
or appropriate in connection with the charges resulting from the performance of
Wellness Practice services by Physician and the Healthcare Personnel. In
connection with the billing and collection services to be provided hereunder,
Company, or the third party engaged to provide such services, shall prepare
invoices; input billing information; prepare computerized billing statements;
submit claims to third party payors; and respond to telephone inquiries from
patients and payors concerning patient bills. Company shall have discretion to
compromise, settle, write off or determine not to appeal a denial of any claim
for payment for any particular professional service rendered on behalf of the
Wellness Practice. Company may also refer unpaid bills to collection agencies or
attorneys for collection, provided, however, that the cost and expense of such
collection agencies or attorneys shall be borne solely by Physician. Company
shall deposit all payments into the “Non-Governmental Payors Account” or the
“Governmental Payors Account” (collectively, the “Bank Accounts”), as
appropriate, as further described in Section 2.a. below. Company shall provide
monthly and year-to-date reports showing all billings, collections, and accounts
receivable and the aging of same.

 

ii.            Physician hereby appoints Company for the term of this Agreement
as its true and lawful attorney-in-fact for the following purposes:

 

1.            To bill in Physician’s name and on its behalf, (a) patients; (b)
any third party payors; and (c) any other persons or entities who are obligated
to pay for Wellness Practice services performed by Physician and the Healthcare
Personnel.

 

2.            To collect in the name of Physician and on its behalf all charges,
fees or other amounts resulting from or related to the Wellness Practice
professional and ancillary services performed by Physician at the Wellness
Practice Site.

 

3.            To receive all payments arising from Physician’s provision of
Wellness Practice professional and ancillary services; take possession of and
endorse in the name of Physician all cash, notes, checks, money orders,
insurance payments and any other instruments received as payments of accounts
receivable of Physician in connection with the Wellness Practice, however
arising, and deposit all such payments in either the “Non-Governmental Payors
Account” or the “Governmental Payors Account,” as such terms are defined in
Section 2.a. Physician shall immediately forward to Company, and insure that the
Healthcare Personnel immediately forward to Company, any such payments that may
come into its or their possession. Physician hereby expressly authorizes and
grants Company the right to open any mail or messengered envelopes or packages
sent by any Wellness Practice patient or third party payor with respect to
Wellness Practice services and which lists Physician as the addressee. Physician
agrees that it shall not attempt to stop, hinder, interfere with, re-direct or
divert any claims, payments or explanation of benefits in connection with
Wellness Practice services, whether submitted or paid in a written form, by
facsimile or electronically.

 

4.            To deposit all “Gross Revenues,” as such term is defined in
Section 2(a) below, directly into the appropriate Bank Account.


3

--------------------------------------------------------------------------------




The foregoing power of attorney is coupled with an interest, and shall be
irrevocable during the term of this Agreement or while Company is owed its
Management Fee.

 

d.            Furniture, Furnishings and Equipment.     Company hereby agrees to
provide to Physician the use of all of the furniture, furnishings and equipment,
including but not limited to, medical equipment (collectively, the “Equipment”)
necessary or desirable, as determined by Company, after consultation with
Physician, for use in the Wellness Practice. Physician agrees that the Equipment
currently located at the Wellness Practice Site is satisfactory for its
purposes, and accepts the Equipment “as is” in its present condition. The use by
Physician of the Equipment shall be subject to the following conditions:

 

i.             Title to all of the Wellness Practice Equipment owned by Company
shall remain in Company at all times, and upon the termination of this
Agreement, Physician shall surrender the Equipment to Company in as good
condition as it is in as of the date hereof, subject to normal wear and tear.

 

ii.            Company shall maintain and repair, or arrange for the maintenance
and repair of, the Equipment, other than damage caused by the negligence or
willful misuse of the Equipment by Physician, provided, however, that Physician
shall use reasonable efforts to prevent damage to and excessive wear and tear of
the Equipment, and shall promptly advise Company of any needed repairs or damage
to any item of the Equipment. If Company determines that any existing item of
Equipment utilized in Physician’s Wellness Practice is worn out or obsolete and
that it is unreasonable, impossible or economically impractical to repair, and
if Company further determines, after consultation with Physician, that such item
is necessary or appropriate for the efficient operation of Physician’s Wellness
Practice, then Company shall purchase or lease Equipment which is the same model
or functional equivalent as the item to be replaced.

 

iii.           Company shall be responsible for payment of all property taxes
and other assessments relating to or arising out of the ownership or use of the
Wellness Practice Equipment that accrue on or after the date of this Agreement.

 

e.            Supplies.           Company shall order and purchase such
non-prescription, medical and office supplies as are reasonably necessary in
connection with the operation of the Wellness Practice. In ordering supplies for
Physician, Company shall consult with Physician from time to time.

 

f.            Wellness Practice Site.

 

i.             Company shall provide to Physician, at its sole cost and expense,
the premises defined as the “Wellness Practice Site” in Recital A above,
together with all appurtenances, improvements and fixtures, at which Physician
shall conduct the Wellness Practice. Changes in location of the Wellness
Practice Site may be effected by Company after consultation with Physician as of
the expiration of any lease or other arrangement by which Physician leases or
occupies the Wellness Practice Site or at any other time as may be approved in
writing by Company after consultation with Physician.


4

--------------------------------------------------------------------------------




ii.            Company shall provide or arrange for all of the lessee
maintenance and repair obligations for the Wellness Practice Site that are
required to be performed pursuant to the terms of the Wellness Practice Site
lease between Company and its landlord, and any and all other maintenance and
repairs to the Wellness Practice Site which Company, after consultation with
Physician, determines to be necessary.

 

iii.           Company shall provide or arrange for all utilities and building
services related to the utilization by Physician of the Wellness Practice Site.

 

iv.           Physician acknowledges that Company is the owner of the name,
“StarMed” and any related or similar names, derivations thereof or trademarks
(collectively, the “Name”) and has the right to use the Name in connection with
Company’s business. Company hereby grants to Physician a revocable license to
make reasonable use of the Name in connection with the Wellness Practice
conducted by Physician at the Wellness Practice Site. Physician acknowledges
that this Agreement gives Physician only a conditional right to use the Name,
which right shall automatically expire, without notice or further action by
Company, upon the expiration or early termination of this Agreement for any
reason, by either party, and Physician shall immediately cease using the Name in
connection with the Wellness Practice. Further, unless Physician obtains the
prior written consent of Company, Physician agrees to not use, or allow others
to use, the Name in connection with any other business or professional practice
he or others may conduct. Physician shall cooperate fully with Company in
completing, renewing and filing any documents that must be submitted to the
Medical Board of California, and any fictitious business name statement related
to the Name, to evidence Physician’s agreement to the provisions contained in
this Section 1(iv), including signing the Application for Cancellation of
Fictitious Name Permit attached hereto as Exhibit “B” and incorporated herein by
this reference.

 

g.            Advertising and Marketing.   Company shall assist Physician in
advertising and marketing the Wellness Practice services provided by Physician
at the Wellness Practice Site. In assisting Physician, Company shall provide, at
its sole cost and expense, general advertising and marketing services, which may
include the preparation of, or contracting with third parties for the
preparation of, signs, brochures, letterhead, ads and other marketing materials
for Physician, subject to Physician’s prior approval (all such advertising and
marketing services shall be referred to collectively herein as the “Advertising
Services”). In providing such Advertising Services, Company is acting solely in
its capacity as administrator of the Wellness Practice. At no time shall Company
hold itself out as providing, or actually provide, Wellness Practice services on
behalf of Physician. Company shall be the owner and holder of all right, title,
and interest in and to all marketing, advertising and public relations materials
created or implemented on behalf of Physician in connection with the Wellness
Practice Services.

 

h.            Bookkeeping and Accounting Services.    Company shall provide
Physician with such bookkeeping and accounting services as Company determines
are necessary or appropriate for the efficient and proper operation of the
Wellness Practice. Such services may include the maintenance, custody and
supervision of medical records, as further discussed in Section 6.a.; custody
and supervision of business records, papers, documents, journals and reports
relating to the business operations of the Wellness Practice; the establishment,
administration and implementation of accounting procedures, controls, forms and
systems; the


5

--------------------------------------------------------------------------------




preparation of unaudited financial statements; and the processing and payment of
Physician’s accounts payable relating to the Wellness Practice.

 

i.             Additional Services. If Physician desires that Company provide
services in addition to those listed in this Section 1, and Company desires to
provide such additional services, the parties may negotiate for Company to
provide such additional services on such terms and for such additional
compensation as the parties may agree upon in writing.

 

 

2.

Bank Account.

 

a.            Governmental Payors Account and Non-Governmental Payors Account.
Physician shall open the following bank accounts at a bank or other suitable
financial institution (the “Agent”) as mutually agreed upon by the parties:

 

i.             An account (the “Governmental Payors Account”) into which Company
shall deposit all checks, money orders and other instruments received from the
Medicare and other programs established by the federal or state governments that
require payments for healthcare services to be made directly to the providers of
such services (collectively, the “Governmental Payments”). All Governmental
Payments shall be deposited into the Governmental Payors Account via electronic
funds transfer or lock box arrangement. Physician shall instruct the Agent,
pursuant to a standing order (the “Governmental Payors Account Standing Order”)
to automatically transfer from the Governmental Payors Account, at the end of
each business day, all amounts deposited into the Governmental Payors Account to
such separate second bank account in the name of Company (the “Company Account”)
as Company may designate to the Agent from time to time; and

 

ii.            An account (the “Non-Governmental Payors Account”) into which
Company shall deposit all checks, money orders and other instruments that do not
constitute Governmental Payments (the “Non-Governmental Payors Account”). The
Non-Governmental Payors Account shall require two (2) signatures for all drafts,
checks and withdrawals: (i) the signature of Physician and (ii) the signature of
Herman Rappaport, the president of Company, or his designee. Physician shall
instruct the Agent, pursuant to a standing order (the “Non-Governmental Payors
Account Standing Order”) to automatically transfer from the Non-Governmental
Payors Account, at the end of each business day, all amounts deposited into the
Non-Governmental Payors Accounts to the Company Account.

 

b.            Governmental Payors Account Standing Order.     Physician shall at
all times have sole control over the Governmental Payors Account and may rescind
or otherwise change the Governmental Payors Account Standing Order given to the
Agent. However, while Physician shall have the power to rescind the Governmental
Payors Account Standing Order, any such rescission or change by Physician shall
be a breach of this Agreement by Physician and grounds for immediate termination
of this Agreement by Company.

 

c.             Non-Governmental Payors Account Standing Order.              With
respect to the Non-Governmental Payors Account, Company agrees that the
Non-Governmental Payors Account Standing Order shall include instructions to the
Agent that such Standing Order may be rescinded or changed only upon the written
consent of both Physician and Company.


6

--------------------------------------------------------------------------------




Any such unauthorized rescission or change by Physician in the Non-Governmental
Payors Standing Order shall be a breach of this Agreement by Physician and
grounds for immediate termination of this Agreement by Company.

 

 

3.

Compensation for Services.

 

a.            Management Fee.         Company and Physician acknowledge and
agree that Company shall incur substantial time, cost and expense in performing
the Services on behalf of Physician, and that such costs and expenses will vary
over the term of this Agreement. Additionally, the parties acknowledge and agree
that the level and intensity of the Services will increase as the volume of
Physician’s Wellness Practice increases. Company and Physician acknowledge that
the Management Fee, as such term is defined below, has resulted from arm’s
length negotiations between the parties and does not take into account the
volume or value of referrals or business otherwise generated between the
parties, and is consistent with fair market value for the Services, including
the Equipment space and supplies provided by Company to Physician. Accordingly,
as compensation in full for the performance of the Services hereunder, Physician
shall pay Company a fee of ninety five percent (95%) of Physician’s Gross
Revenues received by Physician during the term of this Agreement and thereafter,
as set forth in Section 5.c. below (the “Management Fee”). As used herein, the
term “Gross Revenues” shall be defined to mean all amounts received by Physician
relating to any and all professional services and ancillary services rendered by
Physician and the Healthcare Professionals to patients in connection with the
Wellness Practice, whether such revenues are received in cash from patients,
private or prepaid insurance, other third party payors or from any other source.
If Physician or the Healthcare Professionals directly receive any Gross
Revenues, Physician shall immediately deliver any and all such Gross Revenues to
Company for deposit into the appropriate Bank Account.

 

b.            Payment Date.                Due to its substantial investment and
the costs and expenses Company has incurred and will incur in performing its
duties hereunder, the Management Fee shall be due and payable on a daily basis
throughout the term of this Agreement. At the end of each calendar month,
Company shall be responsible for determining the amount of the Management Fee
payable to Company for that month based on Physician’s Gross Revenues for that
month and the amount that may be retained by Physician, and Company shall
distribute the Gross Revenues accordingly. If Physician fails or refuses to pay,
or prevents payment of, the Management Fee or any portion thereof, to Company
when due, Company shall be entitled to interest on the overdue amount at the
greater of ten percent (10%) per annum or the highest amount allowed by law,
such interest to commence accruing as of the due date of such payment. The
foregoing remedies of Company, together with all other remedies of Company set
forth herein, shall be cumulative and in addition to all other rights and
remedies afforded to Company at law or in equity.

 

c.            Quarterly Review.         Company and Physician shall review, on a
quarterly basis, the Management Fee and make adjustments to it if necessary to
insure that both Physician and Company are being paid their costs.

 

d.            Revolving Credit Line. Company and Physician understand that it
will take time before the Wellness Practice begins to generate sufficient
revenues to cover their


7

--------------------------------------------------------------------------------




respective costs. In order to allow Physician to cover his direct costs during
the start-up phase of the Wellness Practice, Company shall make available to
Physician a revolving credit line of $________________, which Physician can
access solely for the purpose of covering his direct costs, such as the cost to
engage Healthcare Personnel. So long as there exists an outstanding balance
under the revolving credit line, the portion of Gross Revenues that would
otherwise have been retained by Physician shall be applied towards the repayment
of outstanding obligations under the credit line. Attached hereto as Exhibit C
is a form of the revolving credit line to be executed by Physician.

 

4.            Security Interest. In order to secure Physician’s timely payment
of the Management Fee, any other sums owed to Company by Physician, and the
performance of any other obligation of Physician under this Agreement, Physician
hereby grants Company a security interest in and to all of the Gross Revenues,
accounts receivable, cash and all funds in the Bank Accounts and other deposit
accounts, whether now existing or hereafter acquired, pertaining to and
generated by or in connection with the Wellness Practice conducted by Physician.
To evidence the security interest granted to Company herein, Company and
Physician shall enter into the “Security Agreement,” attached hereto as Exhibit
“D” and incorporated herein by this reference. Company shall file a UCC-1
financing statement with the California Secretary of State documenting the
security interest granted to Company, and Physician shall cooperate with Company
in filing such UCC-1. Upon the release of the security interest granted herein,
Company shall complete and file a UCC-2 releasing such security interest.

 

 

5.

Term and Termination.

 

a.            Term. The initial term of this Agreement shall be for ____________
(_____) years commencing as of the date first written above; thereafter, except
as provided in Section 5.b. of this Agreement, this Agreement shall renew
automatically for successive terms of ________(____) years each, unless either
party notifies the other party in writing not less than ninety (90) days’ prior
to the end of the then current term, of its intention to not renew this
Agreement.

 

 

b.

Termination.

 

i.             Either party may terminate this Agreement for cause upon the
material breach of this Agreement by the other party, if such breach is not
cured within thirty (30) days following written notice of such breach, provided,
however, that if the breach is based upon Physician’s failure to pay Company the
Management Fee or any other financial obligation due to Company (collectively,
“Financial Obligations”), then the cure period for breaches of Financial
Obligations shall be five (5) days. Except with respect to Financial
Obligations, if the nature of the breach is such that it cannot reasonably be
completed within thirty (30) days, no termination shall occur if such cure is
commenced within such thirty (30) day period and diligently prosecuted to
completion.

 

ii.              Either party may terminate this Agreement upon the filing, with
respect to the other party, of a voluntary or involuntary petition in bankruptcy
if such petition is not dismissed within thirty (30) days of such filing; or
upon the appointment of a receiver or


8

--------------------------------------------------------------------------------




trustee to take possession of all, or substantially all, of the assets of a
party, if such appointment is not terminated within thirty (30) days.

 

iii.           Company may terminate this Agreement immediately upon the
occurrence of any of the following events:

 

(a)          The sale or transfer of substantially all of Physician’s assets or,
any ownership interest in the entity that comprises “Physician,” or the merger,
reorganization, liquidation or dissolution of Physician for any reason;

 

(b)          The suspension, revocation, restriction, termination or non-renewal
of Physician’s medical license or DEA registration;

 

(c)          The denial, suspension, revocation, restriction, termination, or
non-renewal of Physician’s Medicare or Medi-Cal provider number;

 

(d)          The suspension, revocation, restriction, termination or non-renewal
of Physician’s medical staff membership or practice privileges at any hospital;

 

(e)          The cancellation, termination or non-renewal of the insurance
coverage required pursuant to Section 8 of this Agreement;

 

(f)           The felony conviction, or conviction of any crime involving moral
turpitude, of Physician;

 

(g)          The unauthorized rescission or change by Physician of the Agent
Instructions described in Section 2.b.; or

 

(h)          If any of the events described in Sections 5.b.iii. (b) - (g) occur
with respect to any physician(s) or Healthcare Personnel employed or engaged by
Physician to provide Wellness Practice services and Physician fails to
immediately terminate such physician’s or Healthcare Personnel’s rights to
perform services for the Wellness Practice.

 

c.           Effect of Termination.         Upon termination or expiration of
this Agreement, each party’s respective obligations hereunder shall terminate in
full, except for those obligations which either explicitly, as set forth in this
Agreement, or by their nature survive the termination or expiration of this
Agreement including but not limited to Company’s continued right to receive the
Management Fee after the termination or expiration of this Agreement, to the
extent such Gross Revenues arose out of services performed by Physician and the
Healthcare Personnel during the term of this Agreement. In addition, Physician
shall return all documents, data and other materials or information that
constitute “Confidential Information” as defined in Section 11.a. below.

 

5.           Physician Covenants. Physician covenants and agrees that, at all
times during the term hereof, Physician shall (a) insure that Physician has an
unrestricted license to practice medicine in the State of California; (b)
maintain the insurance required pursuant to Section 8; (c) conduct the Wellness
Practice during regular business hours as provided in Section 1.f.; (d)


9

--------------------------------------------------------------------------------




conduct the Wellness Practice in compliance with all applicable federal, state
and local laws, rules and regulations; (e) not enter into discussions or
negotiations or an agreement with any other person or entity regarding some or
all of the Services; (f) supply timely, accurate and complete billing and coding
information to Company in the format designated by Company; (g) insure that all
employment policies, standards and practices of Physician comply with applicable
federal and state law; (h) if incorporated, maintain Physician’s corporate
existence in good standing at all times; (i) not provide Wellness Practice
services except through and subject to this Agreement or other agreements
between Company and Physician; (j) shall not cause, nor attempt to cause, any
person or entity to send directly to Physician any payment in connection with
the Wellness Practice; and (k) not direct the United States Post Office to
change Physician’s address or to divert or forward to any other address mail
addressed to Physician at Company’s address, unless Physician first obtains
Company’s prior written consent.

 

 

6.

Records.

 

a.           Medical Records. Although Company shall maintain Physician’s
Wellness Practice patient charts and records on behalf of Physician, Physician
shall be solely responsible for making and reviewing all entries made by
Physician and the Healthcare Professionals on all patient charts and records,
and all such patient records and charts maintained by Company in connection with
professional medical services provided by Physician shall be Physician’s
property. Each of the parties hereto shall maintain and safeguard the
confidentiality of all patient records, charts and other information generated
in connection with the professional medical services provided hereunder in
accordance with federal and state confidentiality laws and regulations,
including without limitation, the California Confidentiality of Medical
Information Act, Civil Code Section 56 et seq. and the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and the regulations
thereunder. Notwithstanding the foregoing, Company shall have a continuing right
to inspect and copy (at Company’s expense) all records pertaining to Physician’s
Wellness Practice patients as may be necessary in connection with Company’s
performance of Services pursuant to this Agreement or for other reasonable
purposes, subject to federal and state confidentiality laws, and provided
Company gives Physician at least five (5) days’ prior written notice. The
parties shall execute the “Business Associate Agreement,” attached hereto as
Exhibit “E” and incorporated herein by this reference, concurrently with the
execution of this Agreement.

 

b.            Business Records.       All business and administrative records
maintained by Company in connection with the Services provided to Physician
shall be Company’s property. Notwithstanding the foregoing, Physician shall have
a continuing right to inspect and copy (at Physician’s expense) all such
business records for any reasonable purpose, provided Physician gives Company at
least five (5) days’ prior written notice.

 

c.            Right to Inspect Records.        The right to inspect records set
forth above in Sections 6.a. and 6.b. above shall survive the expiration or
termination of this Agreement.

 

7.            Authority of Physician.            Notwithstanding the authority
granted to Company in this Agreement, Company and Physician agree that Physician
shall at all times exercise overall control of the operations of the Wellness
Practice conducted by Physician, and shall retain legal responsibility for its
operations. Company’s duties for Physician under this


10

--------------------------------------------------------------------------------




Agreement shall be purely non-medical, and Company shall in no way exercise any
medical judgment as to the nature of professional services or type of
practitioner that any patient requires or receives. Rather, Physician shall be
solely responsible for and have complete authority, supervision and control over
the provision of professional healthcare services performed at the Wellness
Practice Site, as Physician, in his sole discretion, deems appropriate and in
accordance with all applicable laws and regulations.

 

8.            Insurance. Physician shall procure and maintain at all times
during this Agreement, at its sole cost and expense, a professional liability
insurance policy in the minimum amounts of One Million Dollars ($1,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the aggregate for the
policy year covering Physician and any additional Healthcare Personnel it
engages. Upon the expiration or termination of this Agreement, for any reason,
if Physician does not continue its policy in full force and effect, Physician
shall purchase “tail” coverage (i.e., an extended reporting endorsement with an
unlimited reporting period) with the same coverage limits set forth above,
within ten (10) days of such termination or expiration. Within ten (10) days
after Company’s request, Physician shall furnish to Company certificates,
endorsements and copies of all insurance policies required hereunder.

 

 

9.

Indemnification.

 

a.            Physician agrees to defend, indemnify and hold harmless Company,
its officers, directors, shareholders, managers, representatives, employees and
agents, from and against any and all losses, liabilities, damages, claims,
judgments, costs or expenses, including attorneys’ fees, that Company may
suffer, incur or become liable for, as a result of any act or omission by
Physician or any of the Healthcare Personnel, or Physician’s breach of this
Agreement.

 

b.            Company agrees to defend, indemnify and hold harmless Physician,
its officers, directors, shareholders, representatives, employees and agents,
from and against any and all losses, liabilities, damages, claims, judgments,
costs or expenses, including attorneys’ fees, that Physician may suffer, incur
or become liable for, as a result of any act or omission by Company or Company’s
breach of this Agreement.

 

10.          Compliance with Laws.      The obligations of Company pursuant to
this Agreement shall be subject to any limitations or restrictions which may be
imposed by law or regulation, and Company may suspend any or all obligations
hereunder, or, at its option, terminate this Agreement, if it determines, upon
advice of counsel, that the performance of any obligation pursuant to this
Agreement may contravene applicable law or regulation.

 

11.          Non-Disclosure of Company’s Professional and Business Practices,
Trade Secrets, or Privileged Information; Non-Solicitation and Non-Interference.

 

a.            Physician agrees to keep confidential and to not use or disclose
the professional and business practices, trade secrets or privileged information
of Company and to keep such knowledge confidential in Physician’s dealings with
any medical group, clinic or practice, hospital, health care facility, health
care company, independent practice association (IPA) or other person or entity.
Further, Physician agrees that it shall not disclose to any person


11

--------------------------------------------------------------------------------




or use (except for the benefit of Company) information obtained by Physician
during the period of Physician’s relationship with Company as to customer lists,
names of customers or customers addresses or telephone numbers, fee schedules or
rates, business plans, business methods, marketing or strategic plans, financial
statements, financial information, any and all computer programs (whether or not
completed or in use), any and all operating manuals or similar materials that
constitute the systems, policies and procedures of Company, or any other trade
secrets, confidential or proprietary information respecting Company
(collectively, “Confidential Information”). Except to the extent necessary for
Physician to carry out its duties and obligations under this Agreement,
Physician acknowledges and agrees that it is expressly prohibited from creating,
making, duplicating, copying, retaining, taking, maintaining or possessing, by
any means or method, any of Company’s Confidential Information either during or
after the term of this Agreement. In furtherance of this Section 11, Physician
agrees to execute an additional nondisclosure agreement at any time, if
requested by Company.

 

b.            During the term of this Agreement and for a period of one (1) year
thereafter, Physician agrees that at no time will Physician, directly or
indirectly, or in action or in concert with others, solicit or attempt to
solicit, call on, employ, contract with or take away, either for Physician or
any other person, firm or entity, Company’s customers or referral sources,
including, but not limited to, medical groups, clinics, hospitals, IPAs,
individual physicians, Third Party Payors, self-insured employers, and preferred
provider organizations.

 

c.            During the term of this Agreement and for a period of one (1) year
thereafter, Physician agrees not to disrupt, damage, impair or interfere with
the business of Company, whether by way of interfering with, raiding or
soliciting Company’s employees, disrupting its relationship with or soliciting
its agents, representatives, customers, vendors or otherwise, nor shall
Physician undertake planning for or organization of any competitive organization
or other business activity materially competitive with Company’s business, or
combine with others for the purpose of organizing any such competitive
organization.

 

d.            The obligations of this Section 11 shall be in full force and
effect during the term of this Agreement and shall survive and continue
indefinitely after the termination or expiration of this Agreement, except as
otherwise limited by this Agreement. If the scope of any restriction contained
above is too broad to permit enforcement of any such restriction to its full
extent, then such restriction shall be enforced to the maximum extent permitted
by law, and Physician hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce any such
restriction.

 

e.            Physician hereby acknowledges and confirms that his violation of
Section 11 would cause irreparable injury to Company, and that Company’s
remedies at law for breach of Physician’s obligations under this Section 11
would be inadequate; therefore, Physician consents to and agrees that temporary
and permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision hereof. In addition to specific performance,
Company shall have the right and remedy to require Physician to account for and
pay over to Company all compensation, profits, monies, accruals or other
benefits derived or received by Physician as a result of any transactions
constituting a breach of any of the provisions of Section 11, and all expenses
(including reasonable attorneys’ fees) of Company in any action, suit or
proceeding for breach of such provisions. Each of the rights and remedies


12

--------------------------------------------------------------------------------




enumerated herein shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to Company.

 

 

12.

Independent Contractor.

 

a.            In the performance of the duties and obligations under this
Agreement, it is mutually understood and agreed that Company is at all times
acting and performing as an independent contractor. None of the provisions of
this Agreement is intended to create nor shall be construed to create any
relationship between the parties other than that of independent entities
contracting with each other solely for the purpose of effecting the provisions
of this Agreement. Physician shall neither have nor exercise any control or
direction over the methods by which Company performs the Services required of
Company hereunder, or over Company’s best business judgment. The sole interest
and responsibility of Company is to assure that the Services covered by this
Agreement shall be performed in a competent, efficient and satisfactory manner.

b.            Company is solely responsible for and shall pay all required taxes
in connection with the compensation paid to Company pursuant to this Agreement
and shall provide Physician with proof of such payment upon demand. Physician
will not withhold income taxes, or withhold or pay social security taxes (FICA)
with respect to any such amount. Company shall indemnify and hold Physician
harmless from any claims, liabilities, penalties, fines, expenses, damages or
losses which Physician suffers, incurs or becomes liable for as a result or
consequence of Company’s breach of this Section 12.b. Company shall have no
claim against Physician for vacation pay, sick pay, retirement benefits, social
security, workers’ compensation, disability, unemployment insurance or other
employee benefits of any kind.

 

 

13.

General Provisions.

 

a.            No Assignment. Physician shall not assign any of its rights, nor
delegate any of its duties under this Agreement. Subject to the foregoing
restriction, this Agreement shall be binding on the parties hereto and their
successors and permitted assigns.

 

b.            Severability.    If any provision of this Agreement as applied to
any party or to any circumstance shall be found by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of any such provision in any other circumstance, or
the validity or enforceability of this Agreement, unless such invalidity or
unenforceability would defeat an essential business purpose hereof, or except as
otherwise provided herein.

 

c.            Notices. All notices or demands shall be in writing and shall be
given personally, by electronic facsimile, or by certified mail. Notice shall be
deemed conclusively made at the time of notice if given personally or by
electronic facsimile or, if by certified mail, three (3) days after deposit
thereof in the United States mail, properly addressed and postage pre-paid to
the following addresses:


13

--------------------------------------------------------------------------------




Physician:

 

Steven L. Rosenblatt M.D., A Professional Corporation

_____________________________________

_________________, California 9_________

 

Company:

 

StarMed Group, Inc., a California corporation

2029 Century Park East, Suite 1112

Los Angeles, California 90067

Herman H. Rappaport, President

 

d.            Waiver.             A waiver by either party of any of the terms
and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
subsequent breach thereof, nor shall it be deemed a waiver of performance of any
other obligation hereunder.

 

e.            Entire Understanding.              This Agreement and any exhibits
attached hereto contain the entire understanding of the parties hereto relating
to the subject matter contained herein, and supersede all prior and collateral
agreements, understanding, statements and negotiations of the parties. This
Agreement can only be changed, modified, amended, rescinded or supplemented by a
written agreement executed by both parties.

 

f.             California Law.            This Agreement shall be construed and
enforced in all respects according to the laws of the State of California.

 

g.            Attorney’s Fees.         Should either party institute any action
or proceeding, including without limitation arbitration, in connection with,
relating to or arising out of this Agreement, the prevailing party in any such
action or proceeding shall be entitled to receive from the other party all costs
and expenses, including reasonable attorney’s fees, incurred in connection with
such action or proceeding.

 

h.            Disputes.           For all disputes, claims or controversies
arising in connection with, relating to, or arising out of this Agreement, the
parties agree to first attempt to resolve such dispute, claim or controversy by
non-binding mediation. The mediation shall be conducted by a mediator agreed
upon by the parties. If the parties are unable to resolve their dispute, claim
or controversy within thirty (30) days after a party’s request for mediation,
then except as otherwise provided in Section 11 of this Agreement, all disputes,
claims or controversies arising in connection with, relating to, or arising out
of this Agreement, shall be settled by arbitration in accordance with the
arbitration rules and procedures of JAMS, to the extent such rules and
procedures are not inconsistent with the provisions set forth in this Agreement,
and judgment on the award rendered may be entered in any court having
jurisdiction thereof. Such arbitration shall be held in Los Angeles County,
California. The arbitrator shall make written findings of fact and conclusions
of law. The arbitrator shall have no authority to make conclusions of law or an
award that could not have been made by a court of law, and shall have no right
to make any award of punitive damages. All costs relating to the arbitration
shall be borne equally by the parties, other than their own attorney’s and
experts’ fees. The arbitrator


14

--------------------------------------------------------------------------------




shall award to the prevailing party all costs and expenses, including reasonable
attorney’s fees, as provided above in Section 13.g. If either party to this
Agreement initiates legal proceedings against the other party, other than
arbitration in accordance with the rules of the American Arbitration Association
as described above, the prevailing party shall be allowed such costs and
reasonable attorneys’ fees as the court may allow.

 

i.             Interpretation of Agreement.  The parties acknowledge and agree
that because all parties and their attorneys participated in negotiating and
drafting this Agreement, no rule of construction shall apply to this Agreement
that construes any language, whether ambiguous, unclear or otherwise, in favor
of, or against any party by reason of that party’s role in drafting this
Agreement.

 

j.             Additional Acts.           The parties hereto agree to perform
such other acts, and to execute and file such additional documents, as may be
required from time to time to carry out the provisions of this Agreement or the
intentions of the parties.

 

k.            Agreement of Physician.         Physician covenants and agrees
that it shall obtain the written agreement of the Healthcare Personnel, whether
such agreement is contained in an employment agreement or otherwise, to abide by
each of the provisions contained in this Agreement that impose an obligation on
Healthcare Personnel, and that it shall take all reasonable steps to enforce the
Healthcare Personnel’s written agreement to abide by such provisions.

 

l.             Guaranty.          As a material inducement to and in
consideration of Company’s entering into this Agreement, Steven L. Rosenblatt,
M.D. hereby unconditionally guarantees the full performance of each and every
provision, term, covenant, condition and obligation of Physician under this
Agreement, including without limitation the payment of the Management Fee set
forth in Section 3 above and any other indebtedness accruing pursuant to this
Agreement.

 

m.           Confidentiality.            Except for disclosure to their
respective attorneys and accountants, neither party shall disseminate or release
to any third party any information regarding any provision of this Agreement
without obtaining the prior written consent of the other party, provided,
however, that this prohibition shall not apply to information which (i) is
generally available to the public other than as a result of a breach of this
Section 13.m.; or (ii) which is required to be disclosed by law or pursuant to
court order.


15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed effective as of the date and year
first set forth above.

 

“COMPANY”

“PHYSICIAN”

 

STARMED GROUP, INC.,

STEVEN ROSENBLATT M.D.,

a California corporation

A Professional Corporation

 

 

 

By:

_____________________________

By:

_____________________________

 

Herman H. Rappaport, President

Its:

_____________________________

 

 

 

 

_________________________________,
STEVEN L. ROSENBLATT, M.D., Individually


16

--------------------------------------------------------------------------------




EXHIBIT “A”

 

LIST OF WELLNESS PRACTICE SERVICES

 

 

1.

Initial consultations and re-evaluations for various wellness services,
including anti-aging programs, disease prevention, weight loss programs, food
allergies, and pain and stress management

 

2.

Blood testing

 

3.

Prescriptions

 

4.

Hormone replacement


17

--------------------------------------------------------------------------------


EXHIBIT “B”

 

APPLICATION FOR CANCELLATION OF A FICTITIOUS NAME PERMIT


18

--------------------------------------------------------------------------------


EXHIBIT “C”

 

REVOLVING PROMISSORY NOTE


19

--------------------------------------------------------------------------------


EXHIBIT “D”

 

SECURITY AGREEMENT


20

--------------------------------------------------------------------------------


EXHIBIT “E”

 

BUSINESS ASSOCIATE AGREEMENT


21

--------------------------------------------------------------------------------